Reasons for Allowance
Claims 34-37, 39-40, 42-46, 48-50, 52-53 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Eligible Subject Matter
The newly amended claims incorporate the eligible subject matter of previous claim 41 into independent claims 34, 43 and 53.  The claims are integrated into a practical application and recite eligible subject matter.  

Allowable Subject Matter
Claims 34-37, 39-40, 42-46, 48-50, 52-53 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 34, the prior art available does not teach An order processing system comprising:
a client;
a central site; and
a backend, wherein the central site is configured to send, to the backend, an order queue comprising at least one order identifying a delivery object associated with the client the order comprising at least one ordered item, 
the backend is configured to prompt a preparing object to prepare the at least one ordered item in the order queue, and in response to an update operation performed by the preparing object on a preparing status of a target ordered item in the order queue, send an updated preparing status of the target ordered item to the central site, 
the central site is further configured to update the order queue according to the updated preparing status of the target ordered item, determine, according to the updated order queue, the preparing status of each target ordered item, and send the preparing status of each target ordered item to the client associated with the delivery object of the at least one order, and
the client is configured to receive the updated preparing status of the ordered item and display the received preparing status of the ordered item, 
the backend is further configured to obtain a real-time image of preparing the ordered item by the preparing object and send the real-time image to the central site, 
the central site is further configured to receive the real-time image of preparing the ordered item from the backend, determine that the target ordered item is the first ordered item in the target order, update the preparing status of the target ordered item, determine that the target ordered item is starting to be prepared, send the real-time image to the client associated with the delivery object of the target order, and stop sending when determining that the ordered items in the target order are all completely prepared, and
the client is further configured to obtain a background video image, superimpose the received real-time image from the central site to the background video image, and display the superimposed image on the client.

	The most analogous prior art includes Suthar (US 2004/0158494 A1), Zeng (CN 100533357), 
	Suthar discloses an order processing system comprising: 
a client; ([0096] a central site; and ([0109])
a backend, wherein the central site is configured to send, to the backend, an order queue comprising at least one order identifying a delivery object associated with the client the order comprising at least one ordered item,  ([0109] [0208] The Kitchen Order Display receives confirmed orders from the E-menus, via the server and the AOS function)
the backend is configured to prompt a preparing object to prepare the at least one ordered item in the order queue, and ([0105] Within the food preparation or kitchen area, 8, the orders placed and confirmed via the E-menus are displayed for preparation (prompt to prepare) by restaurant staff. This Kitchen Order Display will be described.)
in response to an update operation performed by the preparing object on a preparing status of a target ordered item in the order queue, send an updated preparing status of the target ordered item to the central site, ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function.)
the central site is further configured to update the order queue according to the updated preparing status of the target ordered item, determine, according to the updated order queue, the preparing status of each target ordered item, and send the preparing status of each target ordered item to the client associated with the delivery object of the at least one order, and ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function. The AOS function may in turn send a signal to the table's mounted E-Menu with a message indicating that preparation has started for a specific dish ordered from the table. This may be repeated for each dish ordered by the table; [claim 36] wherein the wireless menu means further comprises means for checking the status of the preparation of an offering selected)
the client is configured to receive the updated preparing status of the ordered item and display the received preparing status of the ordered item. ([0211] information will be displayed to the customer on his E-Menu by accessing the "Order Status" function on the E-Menu. [0212] The AOS function may in turn send a signal to the table's mounted E-Menu with a message indicating that preparation has started for a specific dish ordered from the table.)
obtain a real-time image of preparing the ordered item by the preparing object and send the real-time image to the central site; the central site is further configured to: receive the real-time image of preparing the ordered item from the backend;  ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video (background video image) sent by the server to E-menus, for diner viewing;)
determine that the target ordered item is the first ordered item in the target order, update the preparing status of the target ordered item, and determine that the target ordered item is starting to be prepared, and ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function.  Fig. 13 illustrates that the first two items for table 3 have started preparation)
send the real-time image to the client associated with the delivery object of the target order, ([0210] The AOS function manages how orders are displayed. For example, when individual orders start arriving from a table for a particular meal course in a short time window, the AOS function attempts to collate them on the Kitchen Order Display. If a late order arrives from the same table, the AOS will attempt to place the order at the end of that table's order on the display (ranking of the order in the queue) and will flash the order in a distinct color. The AOS function may remove from the display the oldest orders, for which preparation has started and stop sending when determining that the ordered items in the target order are all completely prepared; and [0167] When the order(s) is ready, the kitchen staff may press a touch screen field on the Kitchen Order Display which sends a signal to the AOS application to update the order status to "Completed" and relay a signal to the appropriate E-Menu with an indication that the order has been prepared)
the client is further configured to: obtain a background video image; ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video (background video image) sent by the server to E-menus, for diner viewing; Fig. 13 illustrates the ranking of orders ([0210] The AOS function manages how orders are displayed.)


	Suthar is deficient in a number of ways.  As written, the claims require superimpose the received real-time image from the central site to the background video image; and display the superimposed image on the client.  Suthar does not teach this concept.   Further, as Applicant argues, the cited kitchen order display displays orders, rather than the cited E-menu (client).  Regarding the obtaining a real-time image of preparing the ordered item, Suthar’s does not specifically describe what is included in the video signal, which may or may not be associated with the ordered item.  Applicant’s argument are found persuasive and are incorporated herein.
In view of the above, Suthar fails to disclose or render obvious the combination of features as emphasized above.
Regarding Zeng, Zeng discloses [p. 2 para 1-2] With reference to FIG. 1 by the OSD circuit 14 (as the OSD chip) generated image signal to establish a OSD menu embodiment, OSD circuit 14 (chip) generated as OSD image signal is being transmitted to the superimposing circuit 12. the superposition circuit 12 is capable of simultaneously receiving and combining with the real-time image signal from the remote computer to the OSD menu video signal and output a superposition signal. when the single user OSD is activated on from the screen 212 of the control table and selecting a computer, combining with the real-time image signal from the remote computer to the OSD menu image signal formed by superimposing signal will be output on to the screen 212. traditional OSD menu image can be displayed on the screen 212 of the central position, the display result is as shown in FIG. 2.
Though disclosing these features, Zeng does not disclose or render obvious the features emphasized above.  As Applicant argues, Zeng’s teaching of combining the image signal with a real-time image signal does not fairly teach superimposing the received real-time image form the central site to the background video image; and display the superimposed image on the client.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Suthar, Zeng, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 43 recites a method comprising substantially similar limitations as claim 34 and recite allowable subject matter for the reasons identified above with respect to claim 34.
Claim 53 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 34 and recite allowable subject matter for the reasons identified above with respect to claim 34.
Claims 35-37, 39-40, 42, 44-46, 48-50, 52 are dependencies of independent claims 34, and 43 and are allowable over the prior art for the reasons identified above with respect to claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2012014567 A to Harunori, discussing a kitchen monitor installed in the kitchen, multiple tracking cameras in a customer hall, acquiring customer’s video and outputting video information signal.  Does not teach the claims as a whole.
KR 20100042508 A to Hoo, discussing When the wireless terminal 3 receives a video request for a cooking process of the ordered food from the user, the server 2 receives a cooking image taken by the camera installed in the kitchen and displays the video on the screen in real time (S35). Does not teach the claims as a whole.
Tiantian Liu, Xiaoqiang Wu and Yaohua Lian, "Design and construction of sunshine kitchen system based on cloud computing and video data analysis," 2015 4th International Conference on Computer Science and Network Technology (ICCSNT), 2015, pp. 211-215, doi: 10.1109/ICCSNT.2015.7490738., describing a kitchen video monitoring system using video data analysis for public usage and to expose food safety issues, illegal transactions and behavior to the public.  Liu does not teach the limitations as emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625